t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury inte rnal reve nue s ervi ce washington d c contact telephone number uil person to contact and id number number release date date date dear i am responding to your inquiry to congressman mike kelly you asked about the tax consequences of income a sec_501 tax-exempt_organization received from an oil_and_gas lease with specifically you asked whether risks losing its exemption because of the oil_and_gas lease and if not whether royalties received under the lease are taxable congressman kelly wrote to us on your behalf and asked us to respond directly to you i cannot give you a ruling on the tax consequences of any specific activities except in accordance with the provisions of revproc_2012_4 2012_1_irb_125 updated annually however i can provide general information that i hope you find helpful in general a sec_501 tax-exempt_organization risks losing its exemption if more than an insubstantial part of its activities does not further one or more tax-exempt purposes sec_501 of the internal_revenue_code the code a sec_501 tax-exempt_organization must be organized and operated exclusively for the support of one or more tax-exempt purposes sec_501 of the code and c -1 a of the treasury regulations an organization operates exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 of the code an organization is not operating exclusively in this manner if more than an insubstantial part of its activities does not further an exempt_purpose sec_1_501_c_3_-1 of the treasury regulations an organization may meet the requirements of sec_501 of the code even though it operates a trade_or_business as a substantial part of its activities if its operations further the organization’s exempt_purpose and its primary purpose is not the carrying on of an unrelated_trade_or_business sec_1_501_c_3_-1 of the treasury regulations under the regulations an unrelated_trade_or_business is not substantially related aside from the organization’s need for income funds or use of derived profits to an organization’s exercise or performance of charitable educational or other functions that constitute the basis for sec_501 exemption sec_513 of the code a tax applies to unrelated_business_taxable_income ubti of sec_501 organizations sec_512 of the code the ubti is the gross_income an organization derives from any unrelated_trade_or_business described above that it regularly carries on less the deductions that are directly connected with carrying on the trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code an organization excludes from the calculation of the ubti all royalties including overriding royalties whether measured by production or by gross or taxable_income from property and all deductions directly connected with the income sec_512 of the code however an organization does not exclude from the calculation of the ubti the income from a working_interest in an oil_and_gas property where under the terms of the agreement an organization owning the interest either is not relieved of its share of the development costs associated with the interest or is relieved of the development costs but not of the operating costs sec_1_512_b_-1 of the treasury regulations revrul_69_179 c b this letter is for informational purposes only and provides general statements of well defined law this letter is not a ruling and taxpayers cannot rely on it as such revenue_procedure internal_revenue_bulletin irb or its successor we will make this letter available for public inspection after deleting names addresses or other identifying information as appropriate under the freedom_of_information_act announcement i r b if you would like a ruling specific to your oil_and_gas lease you or your representative can submit a letter_ruling request and user_fee to you can find instructions for submitting a letter_ruling request in section of revproc_2012_4 available at www irs gov irb 2012-01_irb ar09 html the user_fee for letter_ruling requests is dollar_figure revenue_procedure section internal_revenue_service attention eo letter rulings p o box mcpherson station washington dc i hope this information is helpful if you have any questions please contact identification_number at sincerely lois g lerner director exempt_organizations cc the honorable mike kelly attention
